


Exhibit 10.12

 

AMENDED EMPLOYMENT AGREEMENT

 

This Employment Agreement (as amended, the “Agreement”), is made and entered
into, effective as of June 24, 2002, by and among PEREGRINE SYSTEMS, INC., a
Delaware Corporation (the “Company” or “Peregrine”), and KENNETH A. SEXTON (the
“Employee”).

 

Recitals

 

A.            The Company provides software products and services for
infrastructure management.

 

B.            The Company desires to employ the Employee, and the Employee
desires to work for the Company, upon the terms and conditions stated herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

Agreements

 


SECTION 1.              EMPLOYMENT.  THE COMPANY HEREBY EMPLOYS THE EMPLOYEE AS
EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER OF PEREGRINE TO PERFORM
SUCH DUTIES AS ARE CUSTOMARILY PERFORMED BY THE EXECUTIVE VICE PRESIDENT AND THE
CHIEF FINANCIAL OFFICER OF A COMPANY.


 


SECTION 2.              TERM.  THE TERM OF THIS AGREEMENT COMMENCED ON JUNE 24,
2002, AND SHALL CONTINUE UNTIL MAY 31, 2005, UNLESS TERMINATED SOONER PURSUANT
TO THE TERMS OF THIS AGREEMENT (THE “TERM”).  THE TERM WILL BE AUTOMATICALLY
EXTENDED FOR A ONE YEAR PERIOD EFFECTIVE JUNE 1, 2005, AND EVERY JUNE 1
THEREAFTER (THE “ANNIVERSARY DATE”), UNLESS THE COMPANY PROVIDES WRITTEN NOTICE
TO THE EMPLOYEE OF THE COMPANY’S INTENT NOT TO EXTEND THE TERM MORE THAN 90 DAYS
BEFORE THE ANNIVERSARY DATE.


 


SECTION 3.              COMPENSATION/BENEFITS.


 


(A)          BASE SALARY  DURING THE TERM, THE EMPLOYEE SHALL BE ENTITLED TO A
MINIMUM BASE SALARY AT THE ANNUAL RATE OF $275,000, PAYABLE IN INSTALLMENTS,
LESS REQUIRED LEGAL DEDUCTIONS, IN ACCORDANCE, WITH THE COMPANY’S POLICY
GOVERNING SALARY PAYMENTS TO EMPLOYEES GENERALLY, AS IT MAY BE AMENDED FROM TIME
TO TIME BY THE COMPANY (“BASE SALARY”).  THE BASE SALARY WILL BE REVIEWED ON AN
ANNUAL BASIS AND MAY BE INCREASED FROM TIME TO TIME DURING THE TERM AT THE
DISCRETION OF PEREGRINE’S BOARD OF DIRECTORS.


 


(B)          BONUSES


 


(I)            MICP/PERFORMANCE BONUS.  THE EMPLOYEE SHALL BE ENTITLED TO
RECEIVE A BONUS FOR ACHIEVING CERTAIN RESULTS (THE “PERFORMANCE BONUS”) IN THE
PENDING CHAPTER 11 BANKRUPTCY CASES OF THE COMPANY AND ITS DEBTOR AFFILIATE
PEREGRINE REMEDY, INC. (CASE NO. 02-12740 (JKF) (JOINTLY ADMINISTERED)) (THE
“CHAPTER 11 CASES”), THE AMOUNT OF

 

--------------------------------------------------------------------------------


 


SUCH BONUS TO BE A MINIMUM OF $125,000 PAYABLE IN ACCORDANCE WITH
SECTION 3(B)(1) BELOW (“EARNED PERFORMANCE BONUS”) AND ADDITIONAL AMOUNT(S), IF
ANY, PAYABLE IN ACCORDANCE WITH SECTION 3(B)(2) BELOW (“VARIABLE PERFORMANCE
BONUS”).  THE AGGREGATE AMOUNT OF THE PERFORMANCE BONUS SHALL BE DETERMINED IN
ACCORDANCE WITH THE FOLLOWING FORMULA:  (UNSECURED CREDITOR RECOVERY)2 X [NINE
(9) / NUMBER OF MONTHS IN BANKRUPTCY] X $1,250,000.  IN NO EVENT SHALL THE
EMPLOYEE BE ENTITLED TO A PERFORMANCE BONUS OF LESS THAN THE EARNED PERFORMANCE
BONUS.  EXAMPLE:  FOR PURPOSES OF ILLUSTRATION ONLY, THE EMPLOYEE WOULD BE
ENTITLED TO A PERFORMANCE BONUS IN THE AGGREGATE AMOUNT OF $200,000 IN THE EVENT
THAT A PLAN OF REORGANIZATION FOR THE COMPANY IS CONFIRMED AND BECOMES EFFECTIVE
AS OF JUNE 28, 2003 (270 DAYS AFTER THE PETITION DATE) AND PURSUANT THERETO,
UNSECURED CREDITORS WILL RECEIVE A 40% RECOVERY [(.40)2 X (9/9) X $1,250,000 =
$200,000].


 

(1)           THE EARNED PERFORMANCE BONUS SHALL BE PAID TO EMPLOYEE IN TWO (2)
INSTALLMENT PAYMENTS OF $62,500 EACH IN CASH FROM THE COMPANY DUE ON
(I) JANUARY 21, 2003 (OR AS SOON AS PRACTICABLE THEREAFTER) AND (II) THE PLAN
EFFECTIVE DATE (AS DEFINED BELOW); PROVIDED THAT PAYMENT(S) OF THE EARNED
PERFORMANCE BONUS SHALL BE COUNTED TOWARDS THE AGGREGATE PERFORMANCE BONUS THAT
MAY BECOME DUE AND PAYABLE TO EMPLOYEE; PROVIDED FURTHER THAT, IRRESPECTIVE OF
THE AGGREGATE AMOUNT OF THE PERFORMANCE BONUS, THE EMPLOYEE SHALL BE ENTITLED TO
RECEIVE AND KEEP THE PAYMENTS CONTEMPLATED BY THIS SUBSECTION (1).

 

(2)           FOR PURPOSES OF THE FORMULA SET FORTH IN PARAGRAPH (I) ABOVE,
“UNSECURED CREDITOR RECOVERY” MEANS THE PERCENTAGE DISTRIBUTION SCHEDULED TO BE
RECOVERED BY HOLDERS OF ALLOWED GENERAL UNSECURED CLAIMS AS A CLASS, ON ACCOUNT
OF SUCH CLAIMS, PURSUANT TO A CONFIRMED PLAN OF REORGANIZATION IN THE CHAPTER 11
CASES (“CONFIRMED CHAPTER 11 PLAN”).  THE COMPANY AND OFFICIAL COMMITTEE OF
UNSECURED CREDITORS IN THE CHAPTER 11 CASES (“CREDITORS COMMITTEE”) SHALL AGREE
TO THE VALUE OF THE UNSECURED CREDITOR RECOVERY.  FOR PURPOSES OF THE FORMULA
SET FORTH IN PARAGRAPH (I) ABOVE, THE “NUMBER OF MONTHS IN BANKRUPTCY” MEANS THE
QUOTIENT OF (THE NUMBER OF CALENDAR DAYS ELAPSED FROM SEPTEMBER 22, 2002
(“PETITION DATE”) UNTIL THE EFFECTIVE DATE OF A CONFIRMED CHAPTER 11 PLAN)
DIVIDED BY 30.

 

(3)           IN THE EVENT THAT THIS AGREEMENT IS TERMINATED PURSUANT TO
SECTIONS 7(D) OR 7(E) OR FOR ANY REASON OTHER THAN CAUSE WITHIN ONE YEAR
FOLLOWING A CHANGE OF CONTROL AND PRIOR TO THE EFFECTIVE DATE OF A CONFIRMED
CHAPTER 11 PLAN BUT A CONFIRMED CHAPTER 11 PLAN IS SUBSEQUENTLY APPROVED WITHIN
NINETY (90) DAYS OF THE DATE OF SUCH TERMINATION, THEN EMPLOYEE SHALL
NONETHELESS BE ENTITLED TO RECEIPT OF A VARIABLE PERFORMANCE BONUS COMPUTED AS
IF THIS AGREEMENT HAD NOT BEEN TERMINATED PRIOR TO THE EFFECTIVE DATE OF SUCH
CONFIRMED CHAPTER 11 PLAN.  IN ADDITION, IF EMPLOYEE HAS EARNED A PERFORMANCE
BONUS HEREUNDER BUT THIS AGREEMENT IS TERMINATED PURSUANT TO SECTIONS 7(D) OR
7(E) OR FOR ANY REASON OTHER THAN CAUSE WITHIN ONE YEAR FOLLOWING A CHANGE OF
CONTROL AND PRIOR TO RECEIPT BY EMPLOYEE OF THE FULL PERFORMANCE BONUS, THEN THE
UNPAID COMPONENT OF THE PERFORMANCE BONUS SHALL CONTINUE TO BE PAID TO EMPLOYEE
IN ACCORDANCE WITH THIS SECTION 3(B).

 


(II)           STAY/EMERGENCE BONUS.  THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE
ON THE PLAN EFFECTIVE DATE A BONUS IN THE FOLLOWING APPLICABLE AMOUNT
(“EMERGENCE BONUS”) DEPENDING ON THE TIMING OF THE EFFECTIVE DATE (“PLAN
EFFECTIVE DATE”) OF A CONFIRMED

 

2

--------------------------------------------------------------------------------


 


CHAPTER 11 PLAN:  IF THE PLAN EFFECTIVE DATE OCCURS BY APRIL 30, 2003, EMPLOYEE
SHALL BE ENTITLED TO AN EMERGENCE BONUS OF $175,000; IF THE PLAN EFFECTIVE DATE
OCCURS AFTER APRIL 30, 2003 BUT NO LATER THAN MAY 31, 2003, THE EMERGENCE BONUS
SHALL BE $150,000; IF THE PLAN EFFECTIVE DATE OCCURS AFTER MAY 31, 2003 BUT NO
LATER THAN JUNE 30, 2003, THE EMERGENCE BONUS SHALL BE $125,000; IF THE PLAN
EFFECTIVE DATE OCCURS AFTER JUNE 30, 2003 BUT NO LATER THAN SEPTEMBER 30, 2003,
THE EMERGENCE BONUS SHALL BE $62,500; AND IF THE PLAN EFFECTIVE DATE IS AFTER
SEPTEMBER 30, 2003, EMPLOYEE SHALL NOT BE ENTITLED TO ANY EMERGENCE BONUS.


 


(III)          THE PERFORMANCE BONUS AND/OR THE EMERGENCE BONUS SHALL BE
REFERRED TO HEREIN COLLECTIVELY AS THE “BONUSES” OR EACH SEPARATELY AS A
“BONUS”.  THE PROVISIONS HEREIN RELATING TO THE BONUSES ARE DEEMED TO BE AND
CONSTITUTE MODIFICATIONS TO THE COMPANY’S “INCENTIVE BONUS PLAN FOR RESTRUCTURE
TRANSACTION” EFFECTIVE AS OF AUGUST 22, 2002, AS MAY HAVE BEEN PREVIOUSLY
MODIFIED, AMENDED OR SUPPLEMENTED.


 


(IV)          POST-CHAPTER 11 ANNUAL TARGET BONUS.  DURING EACH YEAR (OR PORTION
THEREOF) OF THE TERM SUBSEQUENT TO THE PLAN EFFECTIVE DATE, THE EMPLOYEE SHALL
PARTICIPATE IN EACH BONUS OR OTHER INCENTIVE PLAN ESTABLISHED FOR SENIOR
EXECUTIVES.  (ALL PAYMENTS MADE PURSUANT TO SUCH PLANS SHALL BE REFERRED TO AS A
“POST-CHAPTER 11 BONUS”.)  EACH FISCAL YEAR (OR PORTION THEREOF) SUBSEQUENT TO
THE PLAN EFFECTIVE DATE, THE COMPANY SHALL ESTABLISH A TARGET BONUS TO BE
PAYABLE TO THE EMPLOYEE FOR REACHING CERTAIN SPECIFIED GOALS AND OBJECTIVES, IN
THE MINIMUM ANNUAL AMOUNT OF $275,000 (“POST-CHAPTER 1L ANNUAL TARGET BONUS”). 
FOR THE PERIOD FROM THE PLAN EFFECTIVE DATE THROUGH MARCH 31, 2004 (THE END OF
THE COMPANY’S FISCAL YEAR), THE POST-CHAPTER 11 ANNUAL TARGET BONUS IS
ESTABLISHED AT $275,000 OR PROPORTIONATE SHARE THEREOF BASED ON THE TIMING OF
THE OCCURRENCE OF THE PLAN EFFECTIVE DATE.


 


(C)          BENEFITS  THE EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN THE
INCENTIVE, VACATION, SAVINGS, AND RETIREMENT PLANS AND POLICIES GENERALLY
APPLICABLE TO OTHER SENIOR EXECUTIVES OF THE COMPANY, AS THEY MAY BE AMENDED
FROM TIME TO TIME (“BENEFITS”).  NOTWITHSTANDING THE FOREGOING, THE EMPLOYEE
SHALL BE ENTITLED TO AT LEAST SIX (6) WEEKS OF VACATION PER TWELVE (12) MONTH
PERIOD.  THE EMPLOYEE SHALL ALSO BE ENTITLED TO PARTICIPATE IN ALL WELFARE
BENEFIT PLANS AND POLICIES GENERALLY PROVIDED BY THE COMPANY TO OTHER SENIOR
EXECUTIVES, AS THEY MAY BE AMENDED FROM TIME TO TIME, INCLUDING GROUP MEDICAL,
PRESCRIPTION, DENTAL, DISABILITY, SALARY CONTINUATION, LIFE, ACCIDENTAL DEATH
AND TRAVEL INSURANCE PLANS (“WELFARE BENEFITS”).


 


(D)          SHARE OPTIONS


 


(I)            IN CONJUNCTION WITH THE EXECUTION OF THIS AGREEMENT, THE COMPANY
HAS GRANTED TO EMPLOYEE OPTIONS TO PURCHASE 900,000 SHARES OF COMMON STOCK OF
THE COMPANY (THE “INITIAL GRANT”) UPON THE TERMS OF A STOCK OPTION AGREEMENT
BETWEEN THE COMPANY AND EMPLOYEE SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1.  THE
COMPANY’S 1994 STOCK OPTION PLAN, AS AMENDED JULY 8, 2002 (THE “STOCK OPTION
PLAN”), PURSUANT TO WHICH THE SHARE OPTIONS WERE GRANTED TO EMPLOYEE, IS
ATTACHED HERETO AS EXHIBIT A-2.  SUCH OPTIONS AND ADDITIONAL OPTIONS TO PURCHASE
COMMON STOCK OF THE COMPANY WHICH ARE AT ANY TIME OR FROM TIME TO TIME
OUTSTANDING AND UNEXERCISED ARE COLLECTIVELY REFERRED TO HEREIN AS “OUTSTANDING
SHARE OPTIONS.”

 

3

--------------------------------------------------------------------------------


 


(II)           ANY OPTIONS GRANTED TO EMPLOYEE BY THE COMPANY AFTER THE INITIAL
GRANT SHALL BE ON THE SAME TERMS AS THE OPTIONS GRANTED PURSUANT TO A STOCK
OPTION AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1, EXCEPT AS ADJUSTED TO
REFLECT FACTORS ASSOCIATED WITH THE LATER DATE OR DATES OF SUCH GRANT OR GRANTS.


 


(III)          EMPLOYEE ACKNOWLEDGES THAT CHANGES TO THE STOCK OPTION AGREEMENT
MAY BE REQUIRED TO CONFORM THE TERMS OF THE INITIAL GRANT AND ANY FUTURE GRANTS
TO STATUTORY AND REGULATORY REQUIREMENTS THAT HAVE BEEN OR MAY BE ENACTED,
INCLUDING BUT NOT LIMITED TO CHANGES REQUIRED BY THE SARBANES-OXLEY ACT AND
REGULATIONS PROMULGATED THEREUNDER.


 


(IV)          OPTION GRANTS PURSUANT TO THIS SECTION D MAYBE SUBJECT TO
FORFEITURE TO THE EXTENT THAT SUCH A FORFEITURE IS REQUIRED FEDERAL, STATE OR
LOCAL LAWS OR REGULATIONS.


 


(E)           RESTRICTED SHARES


 


(I)            IN CONJUNCTION WITH THE EXECUTION OF THIS AGREEMENT, THE COMPANY
HAS ISSUED 100,000 SHARES OF ITS COMMON STOCK (THE “INITIAL RESTRICTED STOCK”)
TO EMPLOYEE PURSUANT TO THE TERMS OF THE RESTRICTED STOCK PLAN ATTACHED HERETO
AS EXHIBIT B.


 


(II)           ANY RESTRICTED COMMON STOCK OF THE COMPANY ISSUED TO EMPLOYEE
AFTER THE INITIAL RESTRICTED STOCK SHALL BE ON THE SAME TERMS AS THE INITIAL
RESTRICTED STOCK, EXCEPT AS A ADJUSTED TO REFLECT FACTORS ASSOCIATED WITH THE
LATER DATE OR DATES OF SUCH RESTRICTED STOCK ISSUANCE OR ISSUANCES.


 


(III)          ISSUANCES OF RESTRICTED SHARES PURSUANT TO THIS SECTION E MAY BE
SUBJECT TO FORFEITURE TO THE EXTENT THAT SUCH A FORFEITURE IS REQUIRED BY
APPLICABLE FEDERAL, STATE OR LOCAL LAWS OR REGULATIONS.


 


SECTION 4.              EXPENSES/COSTS.  THE COMPANY SHALL REIMBURSE THE
EMPLOYEE FOR ALL REASONABLE AND NECESSARY BUSINESS EXPENSES INCURRED BY HIM IN
THE PERFORMANCE OF HIS DUTIES HEREUNDER, IN ACCORDANCE WITH COMPANY POLICIES AND
PROCEDURES, AS THEY MAY BE AMENDED FROM TIME TO TIME AND SUBJECT TO SUBMISSION
OF PROPER DOCUMENTATION OF EACH EXPENSE.  SUCH BUSINESS EXPENSES WILL INCLUDE
THE EMPLOYEE’S (A) LIVING COST (INCLUDING HOTEL OR APARTMENT RENTAL AND CAR
RENTAL) INCURRED IN THE SAN DIEGO AREA, (B) TRAVEL COST (BUSINESS OR FIRST CLASS
AIR TRAVEL) FROM OHIO TO THE COMPANY’S OFFICES (“COMMUTING COST”), AND
(C) MISCELLANEOUS OFFICE COSTS AT EMPLOYEE’S RESIDENCE IN OHIO AND WHEN
TRAVELING AWAY FROM SUCH RESIDENCE.  SIMULTANEOUSLY WITH THE EXECUTION OF THIS
AGREEMENT, THE COMPANY HAS ADVANCED TWENTY-FIVE THOUSAND DOLLARS ($25,000) TO
EMPLOYEE FOR COMMUTING COSTS (THE “ADVANCE”).  EMPLOYEE WILL ADVISE THE COMPANY
IN WRITING WHEN THE UNUSED PORTION OF THE ADVANCE IS TEN THOUSAND DOLLARS
($10,000) OR LESS, AND THE COMPANY SHALL PROMPTLY ADVANCE FUNDS TO EMPLOYEE TO
INCREASE THE ADVANCE TO $25,000, TO THE EXTENT THAT CONTINUING TO ADVANCE FUNDS
FOR COMMUTING COSTS DOES NOT CONSTITUTE AN IMPROPER LOAN TO THE EMPLOYEE
PURSUANT TO THE PROVISIONS OF THE SARBANES-OXLEY ACT, REGULATIONS PROMULGATED
THEREUNDER OR OTHERWISE VIOLATE APPLICABLE FEDERAL, STATE OR LOCAL LAWS.  THIS
PROCESS SHALL BE REPEATED, WITHOUT LIMIT, DURING THE TERM OF THIS AGREEMENT.  IF
THE EMPLOYEE DETERMINES TO MOVE HIS PRINCIPAL RESIDENCE TO THE SAN DIEGO,
CALIFORNIA, AREA, THE COMPANY WILL PROVIDE THE EMPLOYEE WITH RELOCATION
REIMBURSEMENT AND ASSISTANCE EQUAL TO OR BETTER THAN THE THEN MOST FAVORABLE
PROVISIONS FOR ANY EMPLOYEE.

 

4

--------------------------------------------------------------------------------


 


SECTION 5.              NO SET OFFS.  THE COMPANY’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL NOT BE AFFECTED BY ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER CLAIM, RIGHT OR ACTION WHICH THE COMPANY MAY HAVE AGAINST THE
EMPLOYEE OR OTHERS; PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT APPLY TO
ADVANCES PROVIDED TO EMPLOYEE BY THE COMPANY OR TO FORFEITURE OF BONUSES, TO THE
EXTENT THAT SUCH A FORFEITURE IS REQUIRED BY APPLICABLE FEDERAL, STATE OR LOCAL
LAWS OR REGULATIONS.  IN NO EVENT SHALL THE EMPLOYEE BE OBLIGATED TO TAKE ANY
ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE HEREUNDER, AND UNLESS
PROVIDED OTHERWISE HEREUNDER, SUCH AMOUNTS SHALL NOT BE REDUCED WHETHER OR NOT
THE EMPLOYEE OBTAINS OTHER EMPLOYMENT.  THE COMPANY AGREES TO PAY AS INCURRED,
TO THE FULL EXTENT PERMITTED BY LAW, ALL LEGAL FEES AND EXPENSES WHICH THE
EMPLOYEE MAY REASONABLY INCUR AS A RESULT OF ANY DISPUTE OR CONTEST UNDER OR
EFFORT TO ENFORCE THIS AGREEMENT; PROVIDED, HOWEVER, THAT IF THE COMPANY SHALL
PREVAIL IN SUCH CONTEST THROUGH A FINAL JUDGMENT IN ITS FAVOR, FROM AND AFTER
SUCH FINAL JUDGMENT THE COMPANY SHALL NOT BE OBLIGATED TO PAY ANY SUCH FEES AND
EXPENSES AND THE EMPLOYEE SHALL REIMBURSE THE COMPANY, WITHIN THIRTY (30) DAYS
THEREAFTER, AN AMOUNT EQUAL TO THE AGGREGATE OF SUCH FEES AND EXPENSES
THERETOFORE PAID BY THE COMPANY.


 


SECTION 6.              PROTECTION OF THE COMPANY.


 


(A)          INVENTION AND NON-DISCLOSURE AGREEMENT (“INDA”)  THE EMPLOYEE
AGREES TO BE BOUND BY THE TERMS AND CONDITIONS OF THE COMPANY’S INDA, AS
MODIFIED BY THE COMPANY AND THE EMPLOYEE FOR PURPOSES OF THIS AGREEMENT, AND
ATTACHED HERETO AS EXHIBIT C.  IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THIS AGREEMENT AND THE INDA, THE PROVISIONS OF THIS AGREEMENT SHALL
GOVERN.


 


(B)          OTHER POSITIONS  THE EMPLOYEE HAS ADVISED THE COMPANY OF ENTITIES
FOR WHOM EMPLOYEE CURRENTLY SERVES AS A DIRECTOR OR IN AN ADVISORY CAPACITY. 
THE COMPANY RECOGNIZES THAT THE EMPLOYEE MAY HOLD THE AFOREMENTIONED POSITIONS,
AND SUCH OTHER SIMILAR POSITIONS (INCLUDING CONSULTANT POSITIONS) AS MAY BECOME
AVAILABLE, AND THAT NOTHING IN THIS AGREEMENT SHALL RESTRICT THE EMPLOYEE FROM
SERVING IN ANY OF SUCH POSITIONS FOR ANY ENTITY, PROVIDED SUCH ENTITY IS NOT
MATERIALLY ENGAGED IN ACTIVITIES THAT ARE IN COMPETITION WITH THE COMPANY.


 


SECTION 7.              TERMINATION.

 


(A)          AUTOMATIC TERMINATION  THIS AGREEMENT SHALL TERMINATE AUTOMATICALLY
UPON THE DEATH OF THE EMPLOYEE OR THE EMPLOYEE’S DISABILITY (AS DEFINED BELOW). 
IN THE EVENT OF A TERMINATION UNDER THIS SECTION BASED UPON DEATH, THE COMPANY’S
ONLY OBLIGATION (EXCEPT AS OTHERWISE REQUIRED BY LAW OR AS SET FORTH IN ANY
APPLICABLE WELFARE BENEFITS PLAN) SHALL BE TO CONTINUE PAYMENT OF THE BASE
SALARY TO THE EMPLOYEE’S FAMILY FOR TWELVE (12) MONTHS FOLLOWING THE
TERMINATION.  IN THE EVENT OF A TERMINATION UNDER THIS SECTION BASED UPON
DISABILITY, ALL COMPANY OBLIGATIONS TO THE EMPLOYEE SHALL TERMINATE, EXCEPT AS
OTHERWISE PROVIDED BY LAW OR AS SET FORTH IN ANY APPLICABLE WELFARE BENEFITS
PLAN.  FOR THE PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL MEAN THE INABILITY
OF THE EMPLOYEE TO PERFORM THE ESSENTIAL FUNCTIONS OF HIS JOB, WITH OR WITHOUT
REASONABLE ACCOMMODATION, ON A FULL TIME BASIS FOR AT LEAST 180 DAYS DURING ANY
240-DAY PERIOD OR THE DETERMINATION (EVIDENCED BY A WRITTEN REPORT OR
CERTIFICATE) BY A PHYSICIAN SELECTED BY THE COMPANY OR ITS INSURERS, AND
ACCEPTABLE TO THE EMPLOYEE OR THE EMPLOYEE’S LEGAL REPRESENTATIVE, THAT THE
EMPLOYEE IS INCAPABLE OF PERFORMING THE ESSENTIAL FUNCTIONS OF HIS JOB, WITH OR
WITHOUT

 

5

--------------------------------------------------------------------------------


 


REASONABLE ACCOMMODATION, ON A FULL TIME BASIS FOR AT LEAST 180 DAYS DURING THE
ENSUING 240 DAYS.


 


(B)          FOR “CAUSE”  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME BY THE
COMPANY IMMEDIATELY FOR “CAUSE” FOR ANY ONE OF THE FOLLOWING REASONS:  (I) THE
ACTIVE PARTICIPATION OF EMPLOYEE IN MATERIALLY GROSS AND FRAUDULENT CONDUCT
AGAINST THE COMPANY; (II) THE CONVICTION OF EMPLOYEE OF A FELONY WHERE
IMPRISONMENT IS IMPOSED OR FOR ANY CRIME INVOLVING MORAL TURPITUDE OR DISHONESTY
AGAINST THE COMPANY, ITS EMPLOYEES OR ANY PERSON OR ENTITY IMPORTANT TO THE
BUSINESS OF THE COMPANY; (III) ANY ACT OF GROSS NEGLIGENCE, GROSS
INSUBORDINATION OR FLAGRANT DERELICTION OF DUTY BY THE EMPLOYEE IN THE
PERFORMANCE OF HIS DUTIES HEREUNDER; OR (IV) GROSS AND NEGLIGENT MISCONDUCT BY
THE EMPLOYEE WHICH MATERIALLY JEOPARDIZES THE COMPANY’S RIGHT OR ABILITY TO
OPERATE ITS BUSINESS.  UPON AN EVENT CONSTITUTING “CAUSE,” THE COMPANY SHALL
DELIVER TO THE EMPLOYEE WRITTEN NOTICE OF SUCH CONDUCT SETTING FORTH IN DETAIL
THE BASIS FOR THE TERMINATION AND THE EMPLOYEE SHALL IMMEDIATELY BE TERMINATED. 
IN THE EVENT OF A TERMINATION UNDER THIS SECTION, EMPLOYEE’S RIGHT TO THE BASE
SALARY, BONUSES, BENEFITS, AND WELFARE BENEFITS SHALL CEASE AS OF THE EFFECTIVE
DATE OF THE TERMINATION, UNLESS OTHERWISE REQUIRED BY LAW.


 


(C)          VOLUNTARY RESIGNATION  THE EMPLOYEE MAY TERMINATE THIS AGREEMENT AT
ANY TIME UPON SIX (6) MONTHS WRITTEN NOTICE.  IN THE EVENT OF A TERMINATION
UNDER THIS SECTION, EMPLOYEE’S RIGHT TO THE BASE SALARY, EARNED BONUSES, IF ANY,
BENEFITS, AND WELFARE BENEFITS SHALL CEASE AS OF THE EFFECTIVE DATE OF THE
TERMINATION, UNLESS OTHERWISE REQUIRED BY LAW.  UPON RECEIPT OF A NOTICE OF
TERMINATION HEREUNDER, THE COMPANY MAY, AT ITS OPTION, RELIEVE EMPLOYEE OF ANY
OR ALL OF HIS DUTIES AND IN WHICH INSTANCE EMPLOYEE’S RIGHT TO BASE SALARY AND
WELFARE BENEFITS SHALL CEASE UPON EMPLOYEE’S FIRST DAY OF REEMPLOYMENT, OR UPON
THE EFFECTIVE DATE OF EMPLOYEE’S TERMINATION AS SET FORTH IN EMPLOYEE’S WRITTEN
NOTICE (NOT TO EXCEED SIX (6) MONTHS), WHICHEVER OCCURS FIRST.


 


(D)          WITHOUT “CAUSE”  DURING THE TERM, THIS AGREEMENT MAY BE TERMINATED
BY THE COMPANY WITHOUT “CAUSE” AT ANY TIME.  NOTIFICATION BY THE COMPANY TO
EMPLOYEE PURSUANT TO SECTION 2 OF THIS AGREEMENT THAT THE COMPANY DOES NOT
INTEND TO EXTEND THE TERM SHALL BE DEEMED A TERMINATION OF THIS AGREEMENT
WITHOUT “CAUSE” AS OF THE LAST DAY OF SUCH TERM.


 


(E)           GOOD REASON  THE EMPLOYEE MAY TERMINATE THIS AGREEMENT AT ANY TIME
UPON THIRTY (30) DAYS WRITTEN NOTICE AFTER (I) ANY MATERIAL CHANGE IN THE
EMPLOYEE’S POSITION OR RESPONSIBILITIES; (II) THE COMPANY’S DECISION TO
DISCONTINUE REIMBURSEMENT OF THE EMPLOYEE’S COMMUTING COST; OR (III) MATERIAL
BREACH BY THE COMPANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  FOR THE PURPOSES
OF THIS SECTION, A MATERIAL CHANGE IN THE EMPLOYEE’S POSITION OR
RESPONSIBILITIES SHALL MEAN THE ASSIGNMENT TO THE EMPLOYEE OF ANY DUTIES
INCONSISTENT IN ANY MATERIAL AND SIGNIFICANT RESPECT WITH THE EMPLOYEE’S
POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES AS CONTEMPLATED HEREIN, EXCEPT
ISOLATED, INSUBSTANTIAL, OR INADVERTENT ACTION NOT TAKEN IN BAD FAITH, WHICH IS
REMEDIED BY THE COMPANY PROMPTLY AFTER WRITTEN NOTICE FROM THE EMPLOYEE.


 


(F)           CHANGE IN CONTROL”  CHANGE OF CONTROL” MEANS THE OCCURRENCE OF ANY
OF THE FOLLOWING EVENTS:

 

6

--------------------------------------------------------------------------------


 


(I)            ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”))
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D—3 UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING FIFTY
PERCENT (50%) OR MORE OF THE TOTAL VOTING POWER REPRESENTED BY THE COMPANY’S
THEN OUTSTANDING VOTING SECURITIES; OR


 


(II)           THE CONSUMMATION OF A SALE OF THE COMPANY’S ASSETS (AS DEFINED
BELOW); OR


 


(III)          THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH
ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT
IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR ITS PARENT) AT LEAST FIFTY
PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF
THE COMPANY OR SUCH SURVIVING ENTITY OR ITS PARENT OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION; OR A CHANGE IN THE COMPOSITION OF THE BOARD
OCCURRING WITHIN A TWO-YEAR PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY
OF THE DIRECTORS ARE INCUMBENT DIRECTORS.


 

“Incumbent Directors” means directors who either (A) are directors of the
Company as of the April 17, 2001 or (B) are elected, or nominated for election,
to the Board with the affirmative votes of at least a majority of those
directors whose election or nomination was not in connection with any
transaction described in subsections (i), (ii), or (iii) above, or in connection
with an actual or threatened proxy contest relating to the election of directors
to the Company.

 

“Sale of the Company’s Assets” means the lease, sale or other disposition of
all, but not less than all, of the assets of the Company unless the Board
declares that a transaction involving the sale or other transfer of the
securities of a Subsidiary or the lease, sale or disposition of assets of the
Company or a Subsidiary constitutes a sale of substantially all of the Company’s
assets, which determination may be made by the Board in its sole and absolute
discretion.  Further, whether a transaction is a sale of substantially all of
the assets of the Company need not be determined with reference to the Delaware
General Corporation Law or cases decided thereunder.  By way of example but not
of limitation as to what constitutes a Sale of the Company’s Assets, the sale by
the Company of all of the securities of Peregrine Remedy, Inc. or the lease,
sale or disposition of the assets of Peregrine Remedy, Inc. (including the sale
or disposition of assets related to the business of Peregrine Remedy, Inc. but
held by the Company or another of the Company’s subsidiaries) will not be a Sale
of the Company’s Assets unless it is so deemed by the Board.

 


(G)          TERMINATION PURSUANT TO SECTIONS 7(D), (E) OR (F)  IF THIS
AGREEMENT IS TERMINATED PURSUANT TO SECTION 7(D) (WITHOUT CAUSE) OR,
SECTION 7(E) (GOOD REASON), OR BECAUSE OF TERMINATION OF EMPLOYMENT (INCLUDING
VOLUNTARY TERMINATION) WITHIN ONE YEAR FOLLOWING A CHANGE OF CONTROL FOR ANY
REASON OTHER THAN CAUSE, THE EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING:


 

(1)           ACCRUED OBLIGATIONS.  A LUMP SUM PAYMENT EQUAL TO THE SUM OF THE
UNPAID (I) BASE SALARY THROUGH THE TERMINATION DATE, (II) BONUSES, IF ANY, THEN

 

7

--------------------------------------------------------------------------------


 

PAYABLE IN ACCORDANCE WITH SECTION 3(B), PROVIDED FURTHER THAT ANY BONUS OR
PORTION THEREOF WHICH WAS NOT PAYABLE THROUGH THE TERMINATION DATE SHALL
CONTINUE TO BE PAID IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3(B), AND
(III) ANY COMPENSATION PREVIOUSLY DEFERRED BY THE EMPLOYEE (TOGETHER WITH ANY
ACCRUED INTEREST OR EARNINGS THEREON) AND ANY ACCRUED VACATION PAY.

 

(2)           SEVERANCE PAYMENTS.  AN AMOUNT EQUAL TO THE PRODUCT OF
(I) TWENTY-FOUR (24) AND (II) THE QUOTIENT DETERMINED BY DIVIDING THE BASE
SALARY BY TWELVE (12).  THE AMOUNT DUE UNDER THIS SECTION SECTION 7(G)2 SHALL BE
PAID IN TWELVE (12) SUBSTANTIALLY EQUAL MONTHLY INSTALLMENTS COMMENCING WITH THE
FIRST DAY OF THE MONTH FOLLOWING THE TERMINATION DATE, UNLESS THE TERMINATION
ARISES OUT OF A CHANGE IN CONTROL, IN WHICH CASE THE AMOUNTS DUE HEREUNDER SHALL
BE PAID IN A LUMP SUM ON THE TERMINATION DATE.

 

(3)           WELFARE BENEFITS.  CONTINUATION OF THE WELFARE BENEFITS FOR A
PERIOD OF 18 MONTHS FOLLOWING THE TERMINATION DATE ON TERMS EQUAL TO THOSE WHICH
WOULD HAVE BEEN PROVIDED TO THE EMPLOYEE (OR HIS FAMILY) IN ACCORDANCE WITH THE
WELFARE BENEFITS IF THE EMPLOYEE’S EMPLOYMENT HAD NOT BEEN TERMINATED; PROVIDED,
HOWEVER, THAT IF THE EMPLOYEE BECOMES REEMPLOYED WITH ANOTHER EMPLOYER AND IS
ELIGIBLE TO RECEIVE MEDICAL OR OTHER WELFARE BENEFITS UNDER ANOTHER
EMPLOYER-PROVIDED PLAN, THE MEDICAL AND OTHER WELFARE BENEFITS DESCRIBED HEREIN
SHALL BE SECONDARY TO THOSE PROVIDED UNDER SUCH OTHER PLAN DURING SUCH
APPLICABLE PERIOD OF ELIGIBILITY, AND FOR PURPOSES OF DETERMINING ELIGIBILITY
(BUT NOT THE TIME OF COMMENCEMENT OF BENEFITS) OF THE EMPLOYEE FOR RETIREE
BENEFITS PURSUANT TO SUCH PLANS, PRACTICES, PROGRAMS AND POLICIES, THE EMPLOYEE
SHALL BE CONSIDERED TO HAVE REMAINED EMPLOYED UNTIL THE EXPIRATION OF THE
EMPLOYMENT PERIOD AND TO HAVE RETIRED ON THE LAST DAY OF SUCH PERIOD.

 


(H)          OUTSTANDING SHARE OPTIONS: RIGHTS  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE STOCK OPTION AGREEMENT, IF THIS AGREEMENT IS TERMINATED PURSUANT
TO THIS SECTION 7(D) (WITHOUT CAUSE), 7(E) (GOOD REASON), OR BECAUSE OF
TERMINATION OF EMPLOYMENT (INCLUDING VOLUNTARY TERMINATION) WITHIN ONE YEAR
FOLLOWING A CHANGE OF CONTROL FOR ANY REASON OTHER THAN CAUSE, ALL OUTSTANDING
SHARE OPTIONS SHALL VEST IMMEDIATELY AS OF THE TIME OF THE EARLIER OF THE
TERMINATION DATE OR THE CHANGE IN CONTROL AND SHALL IMMEDIATELY BE EXERCISABLE
BY THE EMPLOYEE AND SHALL REMAIN SO EXERCISABLE FOR A PERIOD OF NINETY (90) DAYS
SUBSEQUENT TO SUCH TERMINATION OF EMPLOYMENT.


 

Notwithstanding the above, it shall be a term and condition of any option that
in the event of notice being given to shareholders of a resolution for the
winding-up of the Company, the Option shall be capable of exercise within the
period of six months commencing on the date of such notice and the Option shall
lapse at the end of such period or on the winding up of the Company, if earlier.

 

If the Company is succeeded by a successor corporation, or if any person (“the
Offeror”) obtains Control of the Company, then the successor corporation or
Offeror may assume, convert or replace any or all outstanding Options, which
action will be binding on all option holders.  In the alternative, the successor
corporation or Offeror may substitute equivalent options or provide
substantially similar consideration to option holders as was provided to
shareholders (after taking into account the existing provisions of the Options).

 

8

--------------------------------------------------------------------------------


 

If such successor corporation or Offeror refuses to assume or substitute
Options, such Options shall accelerate and become exercisable in full on such
conditions as the Board shall determine prior to such succession or change of
Control.  Any Options not so replaced or exercised shall lapse and cease to be
exercisable.

 


(I)            POST-TERMINATION NON-COMPETITION RESTRICTIONS


 


(I)            IF THE EMPLOYEE’S EMPLOYMENT IS TERMINATED FOR REASONS OTHER THAN
SECTION 7(A) (AUTOMATIC TERMINATION), SECTION 7(B) (FOR CAUSE), OR SECTION 7(C)
(VOLUNTARY RESIGNATION), EXCEPT IN THE CASE OF VOLUNTARY TERMINATION WITHIN ONE
YEAR FOLLOWING A CHANGE OF CONTROL, FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING
THE TERMINATION, THE EMPLOYEE SHALL NOT (I) ENGAGE IN COMPETITION WITH THE
COMPANY ANYWHERE WHERE THE COMPANY SELLS OR OFFERS ITS PRODUCTS OR SERVICES; OR
(II) DIRECTLY OR INDIRECTLY INDUCE OR ATTEMPT TO INDUCE OR OTHERWISE COUNSEL,
ADVISE, SOLICIT OR ENCOURAGE ANY PERSON TO LEAVE THE EMPLOY OF THE COMPANY
(“REFRAIN FROM COMPETING”).


 


(II)           ENFORCEMENT; REMEDIES.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT
(A) A BREACH OR THREATENED VIOLATION OF ANY OF THE NON-COMPETITION RESTRICTIONS
SET FORTH IN SECTION 7(I) WILL RESULT IN IMMEDIATE AND IRREPARABLE HARM TO THE
COMPANY, (B) IN THE EVENT OF A BREACH OR THREATENED VIOLATION OF ANY OF THE
NON-COMPETITION RESTRICTIONS SET FORTH IN SECTION 7(I) , A SOLELY MONETARY
REMEDY WOULD BE INADEQUATE AND DIFFICULT TO QUANTIFY, (C) THE COMPANY WILL BE
ENTITLED, WITHOUT THE NECESSITY OF PROOF OF ACTUAL DAMAGES AND WITHOUT THE
NECESSITY OF POSTING ANY BOND, TO AN IMMEDIATE AND PERMANENT INJUNCTION
RESTRAINING AND ENJOINING THE EMPLOYEE FROM ANY ACTUAL OR THREATENED VIOLATION
OF ANY OF THE NON-COMPETITION RESTRICTIONS SET FORTH IN SECTION 7(I), (D) THE
FOREGOING RELIEF AND REMEDIES ARE IN ADDITION TO ANY OTHER LEGAL AND EQUITABLE
RELIEF AND REMEDIES AVAILABLE TO THE COMPANY AT LAW OR IN EQUITY (INCLUDING
MONETARY DAMAGES) FOR ANY ACTUAL OR THREATENED VIOLATION BY THE EMPLOYEE OF ANY
OF THE NON-COMPETITION RESTRICTIONS SET FORTH IN SECTION 7(I), AND (E) THE
COMPANY MAY PURSUE ANY OF THE FOREGOING RELIEF AND REMEDIES CONCURRENTLY OR
SEQUENTIALLY IN ANY ORDER AT ANY TIME, AND THE PURSUIT BY THE COMPANY OF ANY OF
SUCH RELIEF OR REMEDIES SHALL NOT BE DEEMED AN ELECTION OF REMEDIES OR A WAIVER
OF THE RIGHT TO PURSUE ANY OTHER RELIEF OR REMEDY.


 


(III)          NOTHING IN THIS SECTION 7(I) SHALL PROHIBIT THE EMPLOYEE FROM
PURSUING SUCH OTHER BUSINESS ACTIVITIES AS HE SHALL DESIRE, EXCEPT AS OTHERWISE
PROVIDED HEREIN.


 


SECTION 8.              ADDITIONAL PAYMENTS.  IF ANY PAYMENTS OR DISTRIBUTIONS
TO THE EMPLOYEE PURSUANT TO THIS AGREEMENT WOULD BE SUBJECT TO THE EXCISE TAX
IMPOSED BY SECTION 4999 OF THE CODE, OR ANY RELATED INTEREST OR PENALTIES
(COLLECTIVELY, “EXCISE TAX”), THEN THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE AN
ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT AFTER PAYMENT
BY THE EMPLOYEE OF ALL RESULTING TAXES, INTEREST OR PENALTIES, INCLUDING,
WITHOUT LIMITATION, ANY INCOME TAXES (AND ANY INTEREST AND PENALTIES IMPOSED
WITH RESPECT THERETO) AND EXCISE TAX IMPOSED UPON THE GROSS-UP PAYMENT, THE
EMPLOYEE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX
IMPOSED UPON THE PAYMENTS.  ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS
SUBSECTION SHALL BE MADE AT THE COMPANY’S EXPENSE BY A NATIONALLY RECOGNIZED
CERTIFIED PUBLIC ACCOUNTING FIRM WITHIN FIFTEEN (15) BUSINESS DAYS OF THE
RECEIPT OF NOTICE FROM THE EMPLOYEE THAT A TAX, INTEREST OR

 

9

--------------------------------------------------------------------------------


 


PENALTY HEREUNDER HAS BEEN CLAIMED OR ASSESSED.  ANY GROSS-UP PAYMENT, AS
DETERMINED PURSUANT TO THIS SUBSECTION, SHALL BE PAID BY THE COMPANY TO THE
EMPLOYEE WITHIN FIVE (5) DAYS OF THE RECEIPT OF THE ACCOUNTING FIRM’S
DETERMINATION.


 


SECTION 9.              SECTION 9.  INDEMNIFICATION AND INSURANCE.  THE COMPANY
AND THE EMPLOYEE HAVE ENTERED INTO A SEPARATE INDEMNIFICATION AGREEMENT, THE
FORM OF WHICH IS ATTACHED HERETO.  SUCH INDEMNIFICATION AGREEMENT PROVIDES AN
INDEMNITY IN FAVOR OF THE EMPLOYEE AND AN AGREEMENT FOR THE EMPLOYEE TO BE
COVERED BY DIRECTORS AND OFFICERS INSURANCE.  THE DEFINITION OF “CHANGE OF
CONTROL” CONTAINED IN THE INDEMNIFICATION AGREEMENT SHALL GOVERN WITH RESPECT TO
THE INDEMNIFICATION AGREEMENT.  THE DEFINITION OF “CHANGE OF CONTROL” CONTAINED
IN THIS AGREEMENT SHALL GOVERN WITH RESPECT TO ALL MATTERS AFFECTING THE
EMPLOYEE OTHER THAN MATTERS COVERED BY THE INDEMNIFICATION AGREEMENT.


 


SECTION 10.            MISCELLANEOUS.


 


(A)          NON-WAIVER  THE COMPANY’S FAILURE AT ANY TIME TO REQUIRE THE
PERFORMANCE BY THE EMPLOYEE OF ANY OF THE TERMS HEREOF SHALL IN NO WAY AFFECT
THE COMPANY’S RIGHT THEREAFTER TO ENFORCE THE SAME, NOR SHALL THE WAIVER BY THE
COMPANY OF THE BREACH OF ANY TERM HEREOF BE TAKEN OR HELD TO BE A WAIVER OF ANY
SUCCEEDING BREACH.


 


(B)          SEVERABILITY  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT
CONFLICTS WITH THE LAW UNDER WHICH THIS AGREEMENT IS TO BE CONSTRUED, OR IF ANY
SUCH PROVISION IS HELD INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION OR AN ARBITRATOR, SUCH PROVISION SHALL BE DELETED FROM THIS
AGREEMENT AND THE AGREEMENT SHALL BE CONSTRUED TO GIVE FULL EFFECT TO THE
REMAINING PROVISIONS THEREOF.


 


(C)          GOVERNING LAW  THIS AGREEMENT SHALL BE INTERPRETED, CONSTRUED AND
GOVERNED ACCORDING TO THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE
PRINCIPLE OF CONFLICTS OF LAWS THEREOF.


 


(D)          HEADINGS AND CAPTIONS  THE PARAGRAPH HEADINGS AND CAPTIONS
CONTAINED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE CONSTRUED
TO DEFINE, LIMIT OR AFFECT THE SCOPE OR MEANING OF THE PROVISIONS HEREOF.


 


(E)           ENTIRE AGREEMENT  THIS AGREEMENT (WHICH EXPRESSLY INCLUDES AND
INCORPORATES THE TERMS AND CONDITIONS CONTAINED IN THE EXHIBITS HERETO) CONTAINS
AND REPRESENTS THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDES ALL PRIOR
AGREEMENT, REPRESENTATIONS OR UNDERSTANDINGS, ORAL OR WRITTEN, EXPRESS OR
IMPLIED WITH RESPECT TO THE SUBJECT MATTER HEREOF.  NEITHER THIS AGREEMENT, NOR
ANY TERM OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, MAY BE MODIFIED OR AMENDED
IN ANY WAY UNLESS IN A WRITING SIGNED BY BOTH THE EMPLOYEE AND THE COMPANY’S
CHAIRMAN OF THE BOARD OF DIRECTORS.  NO REPRESENTATION, PROMISE OR INDUCEMENT
HAS BEEN MADE BY EITHER PARTY HERETO THAT IS NOT EMBODIED IN THIS AGREEMENT, AND
NO PARTY SHALL BE BOUND OR LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE OR
INDUCEMENT NOT SPECIFICALLY SET FORTH HEREIN.


 


(F)           ASSIGNMENT  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THE
EMPLOYEE SHALL NOT HAVE ANY RIGHT TO ASSIGN, DELEGATE OR TRANSFER ANY DUTY OR
OBLIGATION TO BE PERFORMED BY HIM

 

10

--------------------------------------------------------------------------------


 


HEREUNDER TO ANY THIRD PARTY, NOR TO ASSIGN OR TRANSFER THE RIGHT, IF ANY, TO
RECEIVE PAYMENTS HEREUNDER.


 


(G)          NOTICES  ALL NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED PROPERLY GIVEN IF DELIVERED PERSONALLY OR SENT BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, OR SENT
BY TELEGRAM, TELEX, TELECOPY OR SIMILAR FORM OF TELECOMMUNICATION, AND SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN RECEIVED.  ANY SUCH NOTICE OR COMMUNICATION SHALL
BE ADDRESSED:  (1) TO THE COMPANY, TO (A) PEREGRINE SYSTEMS, 3611 VALLEY CENTRE
DRIVE, SAN DIEGO CALIFORNIA 92130, ATTENTION: CHAIRMAN OF THE BOARD; AND
(B) PEREGRINE SYSTEMS, INC., 3611 VALLEY CENTRE DRIVE, SAN DIEGO CALIFORNIA
92130, ATTENTION: LEGAL DEPARTMENT; (2) TO THE EMPLOYEE, TO HIS HOME ADDRESS 520
BRISTOL DRIVE, AURORA, OHIO 44202; OR TO SUCH OTHER ADDRESS AS THE PARTIES SHALL
HAVE FURNISHED TO ONE ANOTHER IN WRITING.


 


(H)          AUTHORITY  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY THE COMPANY HAS BEEN AUTHORIZED BY THE COMPANY’S BOARD OF
DIRECTORS.


 


(I)            SURVIVAL  NOTWITHSTANDING THE TERMINATION OF THIS AGREEMENT
PURSUANT TO SECTION 7, THE PROVISIONS OF SECTION 3(B), SECTION 5, SECTION 6(A),
SECTION 7(G)(2), SECTION 7(G)(3), SECTION 7(H), SECTION 7(I), SECTION 8 AND
SECTION 9 WILL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE TERMINATION OF
THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AND THOSE PROVISIONS WILL TERMINATE
ON THE SECOND ANNIVERSARY OF THE TERMINATION OR AT SUCH EARLIER TIME AS MAY BE
AGREED IN WRITING BY THE PARTIES HERETO OR AS MAY OTHERWISE BE REQUIRED BY LAW;
PROVIDED, HOWEVER, THE PROVISIONS OF SECTION 3(B)(I) (MICP/PERFORMANCE BONUS)
WILL SURVIVE UNTIL THE SATISFACTION OF ANY AND ALL PAYMENT OBLIGATIONS OF THE
COMPANY TO EMPLOYEE PURSUANT THERETO.

 

[The remainder of this page is intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, to be
effective as of the day and year first above written.

 

 

EMPLOYEE:

 

 

 

 

Date:

 

 

 

 

Kenneth A. Sexton

 

 

 

 

 

COMPANY: 

 

 

 

PEREGRINE SYSTEMS, INC.

 

 

 

 

Date:

 

 

 

 

Kenneth A. Sexton

 

--------------------------------------------------------------------------------
